     Case: 1:19-cv-03891 Document #: 9 Filed: 07/24/19 Page 1 of 1 PageID #:14

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

Cutberta Gomez
                                  Plaintiff,
v.                                                     Case No.: 1:19−cv−03891
                                                       Honorable Gary Feinerman
Officer Baysinger, et al.
                                  Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, July 24, 2019:


       MINUTE entry before the Honorable Gary Feinerman:It does not appear from the
docket that summonses have been served, let alone served. The status hearing set for
7/30/2019 [8] is stricken and re−set for 8/26/2019 at 9:00 a.m.Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
